Citation Nr: 1404048	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-47 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to April 14, 2010 and a disability rating greater than 20 percent beginning April 14, 2010 for lumbar spine degenerative disc disease.

2.  Entitlement to a disability rating greater than 10 percent for right knee patellofemoral syndrome prior to May 8, 2013.  

3.  Entitlement to a disability rating greater than 10 percent for right knee patellofemoral syndrome beginning May 8, 2013.  

4.  Entitlement to a disability rating greater than 10 percent left knee patellofemoral syndrome.

5.  Entitlement to a disability rating greater than 10 percent right ankle degenerative changes.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 to September 1985.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions by Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  Specifically, in the January 2009 rating decision the RO granted service connection for a lumbar spine disorder, assigning a 10 percent disability rating effective January 4, 2006, and in the August 2009 rating decision the RO continued separate 10 percent disability ratings assigned for the Veteran's right knee patellofemoral syndrome, left knee patellofemoral syndrome, and right ankle degenerative changes.  The Veteran disagreed with both decisions and perfected an appeal. 

Subsequently, in a May 2010 rating decision, the RO increased the Veteran's disability rating for the lumbar spine from 10 percent to 20 percent disabling effective April 14, 2010, the date of a VA examination.  The Veteran has not indicated that he is satisfied with this rating. Thus, the claim for an increased rating for the lumbar spine, both before and after April 14, 2010 is still before the Board. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In June 2010 correspondence, the Veteran requested an earlier effective date for the assignment of the 20 percent rating for the lumbar spine disorder.  However, because the Veteran's appeal originated from the January 2009 rating decision that granted service connection, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). 
 
The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2012.  A transcript of this proceeding has been associated with the claims file.

In November 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  Notably, the Board took jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

On remand, the RO, in a May 2013 rating decision, granted service connection for lower right extremity radiculopathy and lower left extremity radiculopathy, assigning separate 10 percent disability ratings, each effective May 8, 2013. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through May 2013 along with a May 2013 VA examination report which were considered by the RO in a May 2013 supplemental statement of the case.  The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Significantly, the May 8, 2013 VA examination report is the most recent medical evidence in the claims file and shows that the Veteran was scheduled to undergo right knee total replacement surgery on June 19, 2013.  Accordingly, the Board has adjusted its review of the Veteran's appeal to the period prior to the Veteran's scheduled right knee surgery on June 19, 2013.  Furthermore, as will be explained in the remand below, the issue of entitlement to a disability rating greater than 10 percent for the right knee beginning May 8, 2013 must await development on remand.

In connection with his claim for an increased rating for a left knee disorder, the Veteran submitted private records showing he underwent surgery on his left knee in January 2103.  It appears that the surgery performed was to treat the Veteran's service-connected left knee patellofemoral syndrome.  The RO has not yet adjudicated a claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2013).  As such, the issue is referred to the RO for appropriate action.  

The issue of entitlement to a disability rating greater than 10 percent for right knee patellofemoral syndrome beginning May 8, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 14, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion of the thoracolumbar spine to greater than 60 degrees, with combined range of motion greater than 120 degrees.  There was no evidence of incapacitating episodes.  

2.  Beginning April 14, 2010 the Veteran's degenerative disc disease of the lumbar spine, even with consideration of the Veteran's complaints of pain, has not caused forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  There is no evidence of incapacitating episodes.  

3.  Prior to May 8, 2013, the Veteran's right knee patellofemoral syndrome was manifested by subjective complaints of pain and objective findings of loss of motion from 0 to 95 degrees.  There was no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.

4.  The Veteran's left knee patellofemoral syndrome has been manifested by subjective complaints of pain and objective findings of loss of motion from 0 to 95 degrees.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.

5.  The Veteran's right ankle degenerative changes is manifested by at least 10 degrees of dorsiflexion and at least 20 degrees of plantar flexion with subjective reports of swelling and pain and objective reports of some tenderness to palpation considered to be no more than moderately disabling.  

6.  The Veteran is currently service connected for left ankle degenerative changes, evaluated as 20 percent disabling; degenerative disc disease of the lumbar spine associated with right ankle degenerative changes, evaluated as 20 percent disabling; right knee patellofemoral syndrome, evaluated as 10 percent disabling; left knee patellofemoral syndrome, evaluated as 10 percent disabling; right ankle degenerative changes, evaluated as 10 percent disabling; lower right extremity radiculopathy associated with degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; and lower left extremity radiculopathy associated with degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling.  A combined disability evaluation of 70 percent is in effect.  

7.  A combined disability evaluation of 60 percent was in effect from April 13, 2010 through May 7, 2013.  A combined disability evaluation of 70 percent has been in effect since May 8, 2013.    
  
8.  Since May 8, 2013, the Veteran has met the combined ratings requirement for assignment of a TDIU and, arguably met the combined rating requirements for a TDIU beginning April 13, 2010 based on a combined etiology of the lumbar spine and bilateral ankle disorders (making the combined rating for these disorders over 40 percent) but the Veteran's service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine prior to April 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  The criteria for a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine beginning April 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, DC 5243 (2013).

3.  The criteria for a disability rating greater than 10 percent for right knee patellofemoral syndrome, prior to May 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260-5014 (2013).

4.  The criteria for a disability rating greater than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5014 (2013).

5.  The criteria for a disability rating greater than 10 percent for right ankle degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5271-5010 (2013).

6.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected degenerative disc disease of the lumbar spine, bilateral knee patellofemoral syndrome, and right ankle degenerative changes are more disabling than evaluated both prior to and beginning April 14, 2010 for the lumbar spine and for the entire appeal period for the knees and right ankle.  

Service treatment records show several complaints of pain regarding bilateral knees and right ankle.  Significantly, the Veteran injured his knees in May 1984 and was diagnosed with chondromalacia of the patella on the left knee.  He also injured his right ankle playing basketball in February 1985.  The Veteran filed a claim for service connection for the low back, bilateral knees, and bilateral ankles, in January 2006 and by rating decision dated in May 2007 the RO granted service connection for bilateral knee and ankle disorders, assigning separate 10 percent disability ratings for each joint effective January 4, 2006.  The RO also denied service connection for the low back.  The Veteran appealed the denial of the low back denial and, subsequently, by rating decision dated in January 2009, the RO granted service connection for degenerative disc disease of the lumbar spine associated with right ankle degenerative changes.  The Veteran perfected an appeal with regard to this decision.  

Also, in February 2009 the Veteran submitted a claim for an increased rating for his service-connected bilateral knee and ankle disorders.  By rating decision dated in August 2009 the RO continued the separate 10 percent disability ratings for each knee, increased the Veteran's disability rating for the left ankle to 20 percent effective February 6, 2009, and granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the right ankle due to surgery performed on the right ankle in March 2009 and continued a 10 percent disability rating effective July 1, 2009.  The Veteran disagreed with the decision regarding the bilateral knee and right ankle issues and perfected an appeal as to these issues.  

General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson, 12 Vet. App. at 119.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  

Analysis

1.  Degenerative disc disease of the lumbar spine

The RO has rated the Veteran's degenerative disc disease of the lumbar spine under the General Rating Formula for Diseases and Injuries of the spine.  Under 38 C.F.R. § 4.71a, DC 5242, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Intervertebral disc syndrome (considered under DC 5243) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Evidence relevant to the level of severity of the Veteran's degenerative disc disease of the lumbar spine includes VA examinations dated in April 2007, December 2007, April 2010, and May 2013.  

During the April 2007 VA spine examination the Veteran reported lumbar back pain with numbness on the tops of both feet which occurred daily, was throbbing, had an intensity of 8-9 out of 10 and resulted in stiffness and weakness.  He reported undergoing physical therapy with minimal relief and also reported using pain cream on a daily basis which resulted in some relief.  The Veteran denied flare-ups or incapacitating episodes.  There was no associated weight loss, fevers, malaise, dizziness, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran denied the use of an assisted device for walking.  The Veteran reported that he could walk up to 100 yards but was unsteady.  He also reported falling once a month.  The Veteran indicated that he could transfer and denied a history of surgery.  The Veteran reported that his back pain did affect his activities of daily living, specifically it limited ambulation and driving long distances.  The Veteran reported that he last worked as a truck driver three years earlier but quit because of his heart, knees, and back.  He was reportedly on disability due to these complaints.  

On physical examination, the Veteran's posture, gait, position of head, and curvature of the spine were normal.  Symmetry was also normal and there was no spasm.  There was no tenderness to palpation or painful motion.  Straight leg testing (Lasegue's) was negative and there were no non-organic physical findings (Waddell's).  There were no sensory changes and motor changes revealed poor effort on dorsiflexion bilaterally.  Deep tendon reflexes were symmetric and normal.  Range of motion testing revealed flexion from 0 to 80 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right lateral rotation from 0 to 30 degrees, and left lateral rotation from 0 to 30 degrees.  There was no change in range of motion on repetition and no pain.  The examiner noted that the reduced range of motion was normal due to the Veteran's body habitus.  Range of motion was not reduced due to pain, fatigue, weakness, or lack of endurance.  The spine was not ankylosed.  An X-ray of the lumbar spine was reportedly normal, however, a magnetic resonance imaging (MRI) scan of the lumbar spine revealed very early degenerative disc disease, L4-5 and L5-S1.  There were no vertebral fractures.  The diagnosis was mild, early degenerative disc disease with chronic low back pain.  

During the December 2007 VA spine examination the Veteran reported a history of low back pain for approximately 20 years but did not declare his problem until recently because he was concerned about job security.  He stated that his back pain was so severe that he could not work.  Specifically, he experienced chronic low back pain with left intermittent sciatica.  The Veteran did not feel that his low back pain was related to his service-connected knees or ankles, but rather due to heavy lifting during his military service in the 1980s.  He stated that the pain in the left knee and ankle (sciatica) was secondary to his back disorder as this was in addition to the focal joint pain.  He had gained a significant amount of weight over the years.  He stated that he had daily chronic low back pain with intermittent sciatica on the left as a baseline for 20 years. 

The pain was constant with a dull, throbbing characteristic and was of an intensity of 8-9 out of 10.  There was stiffness but no weakness.  With regard to treatment, the Veteran reported using muscle relaxants as prescribed resulting in a fair response.  The Veteran denied flare-ups and also denied incapacitating episodes as he had done in April 2007.   There was no associated weight loss, fevers, malaise, dizziness, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran denied the use of an assisted device for walking.  The Veteran reported that he could walk up to two blocks.  He denied a history of falls.  The Veteran indicated that he could transfer and denied a history of surgery.  The Veteran reported that his back pain did affect his activities of daily living, specifically it limited recreational activities but had no effect on driving.  The Veteran reported that he was unable to work due to back pain.  

On physical examination, the Veteran's posture and position of head were erect and his gait was normal.  Deep tendon reflexes were normal in upper and lower extremities.  Range of motion testing was not completed.  The diagnosis was mild, early degenerative disc disease with chronic low back pain.  

During the April 2010 VA spine examination the Veteran stated that his low back disorder had gotten worse since his last VA examination.  He reported using pain medication for his back disorder with a fair response.  There was no history of hospitalization or surgery, trauma to the spine, or neoplasm.  There was also no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was no history of fatigue, weakness, or pain, but there was decreased motion, stiffness, and spasms.  Significantly, the Veteran reported severe flare-ups of his spinal condition which occurred weekly and lasted three to seven days.  Precipitating factors included increased physical activity or bending over.  Alleviating factors included rest, TENS (transcutaneous electrical nerve stimulator) and medication.  The Veteran denied using devices/aids and indicated that he was able to walk 1/4 mile.  

Physical examination of the spine revealed normal posture, head position, gait, and symmetry in appearance.  There were no abnormal spine curvatures.  With regard to the muscles of the spine, there was no spasm, atrophy, or weakness but there was guarding, pain with motion, tenderness.  Motor and sensory examinations were normal.  Range of motion testing revealed flexion from 0 to 55 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 25 degrees, right lateral flexion from 0 to 20 degrees, and right lateral rotation from 0 to 25 degrees.  There was objective evidence of pain on active range of motion as well as evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  The examiner noted that the Veteran's reduced range of motion was "normal" for the veteran due to other factors not related to the disability being examined.  Lasegue's sign was positive on both sides and testing for non-organic physical signs was not conducted.  Other significant physical examination findings included that the Veteran grimaced on flexion from 40 to 55 degrees.   It was noted that the Veteran was previously employed as a truck driver but had not worked for more than 20 years due to a heart problem and a back problem.  The diagnosis was mild degenerative disc disease of the lumbar spine and recurrent low back strain.  This resulted in a significant effect on the Veteran's usual occupation as the Veteran's back disorder resulted in problems with lifting and carrying due to pain.  The Veteran's back disorder also effected his daily activities, specifically there was a severe effect on sports, a moderate effect on chores and exercise, a mild effect on recreation, and no effect on shopping, traveling, feeding, bathing, dressing, toileting, and grooming.  

During the May 2013 VA spine examination the examiner noted that the claims file had been reviewed in connection with the examination.  It was noted that the Veteran had diagnoses of lumbar spine degenerative disc disease and bilateral lower extremity lumbar radiculopathy.  The Veteran reported that since his last VA examination in April 2010 his lumbar spine disorder had gotten worse.  He reported that he saw his provider one year earlier for increasing low back pain and was told he had some "edema" in his back.  He was given muscle relaxant medication.  Two months earlier, he requested a back brace.  He bought a new mattress three years earlier and used a heating pad, pain medication, and pain cream for his low back pain.  He reported increased pain, worse with trying to stand  up straight after getting out of bed in the mornings, excessive walking, heavy lifting, and yard work (riding mower).  He took his medications as directed without completed relief.  His medication helped him to sleep.  His pain was daily, would come and go, and was a persistent pressure, with a pain level of 6-10 depending on activity.  He reported pain radiating from his low back down both legs to his ankles, starting in 2006.  The Veteran was evaluated by his provider and was told he had a sciatic problem.  He reported a stabbing pain, on-off, a pain level of 7.  He took the same medications for his leg pain with complete relief.  The Veteran denied flare-ups of the low back.  

Range of motion testing showed flexion to 40 degrees (with pain beginning at 40 degrees), extension to 15 degrees (with pain beginning at 15 degrees), right lateral flexion to 20 degrees (with pain beginning at 20 degrees), left lateral flexion to 20 degrees (with pain beginning at 20 degrees), right lateral rotation to 25 degrees (with pain beginning at 25 degrees), and left lateral rotation to 25 degrees (with pain beginning at 25 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions and no additional loss of motion.  It was noted that the Veteran had functional loss, functional impairment and/or additional limitation of motion of the thoracolumbar spine after repetitive use, specifically less movement  than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations were also normal.  Straight leg raising test was positive.  It was noted that the Veteran did have radicular pain due to radiculopathy.  Specifically, there was mild intermittent pain (usually dull) of the bilateral lower extremities.  This involved L4/L5/S1/S2/S3 nerve roots.  The severity of this radiculopathy was noted to be "mild."  There were no other neurologic abnormalities.  It was noted that he Veteran did not have intervertebral disc syndrome.  With regard to assistive devices, it was noted that the Veteran regularly used a brace.  It was noted that imaging studies documented arthritis but were negative regarding vertebral fracture.  Significantly, a May 2013 X-ray of the lumbar spine revealed diffuse mild degenerative joint disease.  The examiner also noted that the Veteran's thoracolumbar spine disorder impacted his ability to work.  

Also of record are VA treatment records dated through May 2013 and private treatment records dated through February 2013 which show similar findings regarding the lumbar spine.  

a. Prior to April 14, 2010

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's degenerative disc disease of the lumbar spine prior to April 14, 2010 under the schedular criteria.  The Veteran's range of motion did not meet the criteria for a 20 percent rating under DC 5242 prior to April 14, 2010 as his forward flexion was greater than 60 degrees, both with pain and without pain.  During the April 2007 VA examination, the Veteran reportedly had 80 degrees of flexion.  Further, combined range of motion was greater than 120 degrees.  There is also no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During the April 2007 VA examination the Veteran specifically denied any such incapacitating episodes.  Thus, an initial disability rating greater than 10 percent under either DC 5242 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's lumbar spine disorder.   

The Board also finds that an initial disability rating greater than 10 percent prior to April 14, 2010, is not warranted for the Veteran's lumbar spine disorder under DeLuca.  Significantly, the April 2007 VA examiner wrote that there was no change in range of motion on repetition and no pain.  The Veteran also denied flare-ups.  As such, the evidence does not warrant a higher rating pursuant to DeLuca.

b. Beginning April 14, 2010

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's degenerative disc disease of the lumbar spine beginning April 14, 2010 under the schedular criteria.  The Veteran's demonstrated range of motion does not meet the criteria for the next higher, 40 percent, rating under DC 5242 as his forward flexion is greater than 30 degrees, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  During the April 2010 VA examination, the Veteran reportedly had 55 degrees of flexion and during the May 2013 VA examination, the Veteran reportedly had 40 degrees of flexion. There is also no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During both the April 2010 and May 2013 VA examinations the Veteran denied such episodes.  Thus, a disability rating greater than 20 percent under either DC 5242 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's lumbar spine disorder.   

In regard to DeLuca, while the May 2013 VA examiner reported functional loss, functional impairment and/or additional limitation of motion of the lumbar spine after repetitive use, specifically less movement  than normal and pain on movement, this was not expressed in terms of additional degrees of loss of range of motion.  It is presumed that it was not possible to do so as the examiner was specifically asked to do so "if possible."  In regard to flare-ups, on VA examination in April 2010, the Veteran reported severe flare-ups of his spinal condition which occurred weekly and lasted three to seven days.  The Veteran is not describing flare-ups.  Rather, the Veteran's description of what he experiences during flare-ups is essentially the same as his general description of the impairment associated with his knees during "regular" times-which is pain.  Indeed, subsequent VA examination in May 2013 shows denials of flare-ups.  Thus, there is no credible showing of possible additional functional loss during a flare-up.  The Board finds that the currently assigned 20 percent disability rating for the lumbar spine is appropriate.  

As to whether the Veteran is entitled to a separate compensable disability rating for any associated neurological disability, the Board notes that in a May 2013 rating decision, the RO granted service connection for lower right extremity radiculopathy and lower left extremity radiculopathy, assigning separate 10 percent disability ratings, each effective May 8, 2013

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the disability ratings assigned in this case are appropriate and that the degree of impairment resulting from the degenerative disc disease of the lumbar spine in this case does not more nearly approximate the next higher ratings.  

	2.  Right and left knee patellofemoral syndrome

The RO has rated the Veteran's right and left knee patellofemoral syndrome under 38 C.F.R. § 4.71a, DCs 5260-5014.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5260 pertains to limitation of flexion of the knee and DC 5014 pertains to osteomalacia and indicates that such disabilities are to be rated on limitation of motion of the affected parts, as with degenerative arthritis. 

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997). 
Evidence relevant to the level of severity of the Veteran's bilateral patellofemoral syndrome includes VA examinations dated in April 2007, April 2010, and May 2013.  

During the April 2007 VA joints examination the Veteran reported that he began experiencing bilateral knee pain in the 1970s during his military service.  He denied any specific trauma or inciting event.  He stated that in the past five years, his knees had become increasingly more bothersome.  He denied any locking, swelling, or interval trauma.  The Veteran reported that he was previously employed as a long distance truck driver but was currently disabled.  The Veteran reported using a brace for both knees.  Specifically, with regard to the knees, the Veteran reported pain, weakness, and stiffness.  There was no swelling, heat/redness, instability, or locking.  With regard to therapy for his knees, the Veteran reported a history of pool therapy.  The Veteran denied flare-ups but then went on to say that the severity of his flare-ups was 8/10, occurred three to four times per month (variable with activity), and were precipitated by overuse/activity.  Alleviating factors included rest and heat medicine.  The Veteran denied any orthopedic surgeries and denied episodes of dislocation or recurrent subluxation.  The Veteran reported that his bilateral knee disorder adversely affected his daily activities, specifically he experienced difficulty going up and down stairs, walking on an incline, or getting up from a low chair or stool.  The Veteran stated that he had difficulty exercising or other recreational activities.  He further described moderate difficulty with regard to walking and mild difficulty with regard to shopping and recreational activities secondary to difficulty with ambulation.  He denied difficulty driving, grooming, toileting, or eating.  He denied any incapacitating episodes over the past 12 months.  There was no prosthesis.  

On physical examination of the left knee the Veteran had flexion from 0 to 110.  Collaterals, the ACL (anterior cruciate ligament), and the PCL (posterior cruciate ligament), were stable.  McMurray's and Apley's were negative.  There was patella-femoral crepitance but no medial or lateral joint line pain.  The Veteran's gait was normal and there was pain with motion (the joint was not ankylosed).  

On physical examination of the right knee the Veteran had flexion from 0 to 110.  Collaterals, the ACL, and the PCL, were stable.  McMurray's was negative and Apley's was equivocal.  There was patella-femoral crepitance but no medial or lateral joint line pain.  The Veteran's gait was normal and there was pain with motion (the joint was not ankylosed).  

It was noted that an X-ray of the bilateral knees in May 2006 showed no fracture, dislocation, or other osseous abnormality.  A September 2006 left knee MRI revealed no evidence of meniscus tear and was otherwise unremarkable.  The diagnosis was bilateral patellofemoral syndrome.  With regard to both the right and left knees, there was no weakened movement, excess fatigability with use, or incoordination within the joint but there was pain with use.  It was also noted that, after repetitive exercise, the Veteran did not lose any functional range of motion.  

During the April 2010 VA joints examination the Veteran reported that his bilateral knee disorders were worse than during his last VA examination.  Specifically, the Veteran indicated that he was told by Dr. M. in September 2009 that he needed bilateral knee replacements.  The Veteran treated his bilateral knee disorder with medication resulting in a fair response.  There was no history of hospitalization or surgery, trauma to the joints, or neoplasm.  There was no deformity, giving way, or instability.  While there was pain and stiffness there was no weakness or incoordination.  There was no decreased speed of joint symptoms and the Veteran indicated that other symptoms included "pops."  There were no episodes of dislocation or subluxation and no locking episodes or effusions.  There were symptoms of inflammation, specifically swelling.  The condition affected the motion of the joints.  The Veteran experienced severe flare-up in his knees every two to three weeks which lasted for one to two days.  A precipitating factor was increased physical activity and the Veteran stated that he must stay off his feet as much as possible and use ice.  

Physical examination revealed a normal gait.  There was evidence of abnormal weight bearing but no callus formation or skin breakdown.  There was abnormal shoe wear pattern on the right shoe showing increased wear outside the edge of the heel.  There was no loss of a bone or part of a bone and no inflammatory arthritis.  With regard to both knees there was crepitus, tenderness, and abnormal motion.  There were no bumps consistent with Osgood-Schlatter 's disease.  While there was crepitation there was no mass behind knee, clicks or snaps, grinding, or instability.  There was patellar abnormality, specifically subpatellar tenderness but there was no meniscus abnormality or abnormal tendons/bursae.  

Range of motion testing of the left knee revealed flexion from 0 to 100 with a normal extension of 0.  There was objective evidence of pain with active motion on the left side.  Range of motion testing of the right knee revealed flexion from 0 to 105 with a normal extension of 0.  There was objective evidence of pain with active motion on the right side.  There was no additional limitation of motion after three repetitions of range of motion.  It was noted that the Veteran was previously employed as a truck driver but had not worked in more than 20 years due to a heart problem and a back problem.  The diagnosis was patellofemoral syndrome of the bilateral knees.  This resulted in a significant effect on the Veteran's usual occupation as the Veteran's bilateral knee disorder resulted in problems with decreased mobility and pain.  The Veteran's bilateral knee disorder also affected his daily activities, specifically there was a moderate effect on sports, a mild effect on chores, exercise, recreation, and driving, and no effect on shopping, traveling, feeding, bathing, dressing, toileting, and grooming.  

During the May 2013 VA joints examination the examiner noted that the claims file had been reviewed in connection with the examination.  It was noted that the Veteran had diagnoses of bilateral patellofemoral syndrome.  The Veteran reported that since his last VA examination in April 2010 his bilateral knee disorder and worsened.  He reported arthroscopy surgery to the left knee in January 2013 due to increased pain and difficulty walking.  He stated that his left knee was "cleaned out."  An MRI had been done and he was told he had "2 bad knees."  His orthopedic provider told him he needed total knee replacement surgery on both knees, and was scheduled to have right knee total replacement on June 19, 2013.  He reported increased bilateral knee edema, stiffness, and pain with excessive walking.  He used a cane for assistance and he wore a knee brace daily/ he used a shower stool to aid in bathing.  His pain was daily, constant, and a level of 5/10 depending on activity.  He took medication without complete relief but it helped him sleep.  The Veteran denied any flare-ups.  

Range of motion testing of the right knee revealed flexion to 100 degrees (with pain beginning at 100 degrees) and extension to 5 degrees (with pain beginning at 5 degrees).  He was unable to fully extend his right knee.  Range of motion testing of the left knee revealed flexion to 120 degrees (with pain beginning at 120 degrees) and extension to 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion of either knee.  It was noted that the Veteran had functional loss, functional impairment and/or additional limitation of motion of the bilateral knees after repetitive use, specifically less movement  than normal and pain on movement.  There was no tenderness or pain to palpation for joint line or soft tissue of either knee.  Muscle strength testing was normal.  Stability tests were also normal.  There was no evidence of history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had a meniscal condition, specifically, meniscal tear and frequent episodes of joint pain in the left knee.  The Veteran underwent partial lateral meniscectomy of the left knee in January 2013.  Residuals of this meniscectomy included right knee pain.  It was noted that the Veteran did have a scar due to his knee surgery but that the scar was not painful, unstable, or greater than 39 square inches.  With regard to assistive devices it was noted that the Veteran used a brace constantly and a cane regularly.  It was noted that imaging studies documented degenerative/traumatic arthritis.  There was no X-ray evidence of patellar subluxation.  Significantly, a May 2013 X-ray of the knees showed mild bilateral degenerative joint disease.  The examiner also noted that the Veteran's bilateral knee disorder impacted his ability to work.  

Also of record are VA treatment records dated through May 2013 and private treatment records dated through February 2013 which show similar findings regarding the bilateral knees.    

In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of disability ratings greater than 10 percent under DC 5260-5014 for the Veteran's service-connected bilateral patellofemoral syndrome of the knees.  Notably, the Veteran's loss of motion is noncompensable under 5260-5261.  The Veteran had 110 degrees of flexion of the left knee and 110 degrees of flexion of the right knee during the April 2007 VA examination, had 100 degrees of flexion of the left knee and 105 degrees of flexion of the right knee during the April 2020 VA examination, and had 120 degrees of flexion of the left knee and 100 degrees of flexion of the right knee during the May 2013 VA examination.  As noted above, a loss of flexion to 100 degrees does not constitute compensable limitation of motion under DC 5260.  As noted above, flexion must be limited to at least 30 degrees for the next higher rating under DC 5260.  Also, the Veteran's reported extension of 0 to 5 during the April 2007, April 2010, and May 2013 for the for the VA examinations does not constitute compensable limitation of motion under DC 5261.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  Id. (quoting 38 C.F.R. § 4.40 (2012)).  Here, additional functional loss to an appreciable degree is not shown.  Thus, disability ratings greater than 10 percent for bilateral patellofemoral syndrome of the knees are not warranted.  

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation and lateral instability) and 5258 (dislocated semilunar cartilage).  There is no clinical evidence of ankylosis of the knee, recurrent subluxation and lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is primarily negative for symptoms such as locking or effusion.  Significantly, the April 2007, April 2010, and May 2013 VA examinations described above are negative for ankylosis and "subluxation."  Lastly, no X-rays of the knees above showed any evidence of fracture, dislocation, or joint effusion.  Thus, DCs 5256, 5257, and 5258 are not for application.

In regard to DeLuca, while the May 2013 VA examiner reported functional loss, functional impairment and/or additional limitation of motion of the bilateral knees after repetitive use, specifically less movement  than normal and pain on movement, this was not expressed in terms of additional degrees of loss of range of motion.  It is presumed that it was not possible to do so as the examiner was specifically asked to do so "if possible."  Notably, there was no change with repeated motion of the joints on all other VA examinations.  As detailed above, the Veteran does not meet the criteria for a compensable rating under any of the diagnostic codes.  Rather, his complaints of symptomatic knees are accounted for under the current ratings as it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011).  In regard to flare-ups, the Veteran reported on VA examination in April 2007 that he did not have flare-ups but then went on to say that the severity of his flare-ups was 8/10, occurred three to four times per month (variable with activity), and were precipitated by overuse/activity.  On VA examination in April 2010, the Veteran reported that he experienced severe flare-up in his knees every two to three weeks which lasted for one to two days.  The Veteran is not describing flare-ups.  Rather, the Veteran's description of what he experiences during flare-ups is essentially the same as his general description of the impairment associated with his knees during "regular" times-which is pain.  Indeed, subsequent VA examination in May 2013 shows denials of flare-ups.  Thus, there is no credible showing of possible additional functional loss during a flare-up.  The Board finds that the currently assigned 10 percent disability ratings for each knee are appropriate.  
   
In deciding the Veteran's claim, the Board has considered the Court's determination in Hart and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board notes that the May 8, 2013 VA examination report is the most recent medical evidence in the claims file and shows that the Veteran was scheduled to undergo right knee total replacement surgery on June 19, 2013.  Accordingly, the Board finds that its decision regarding the right knee only pertains to the time period prior to May 8, 2013.  

Furthermore, as will be explained in the remand below, the issue of entitlement to a disability rating greater than 10 percent for the right knee beginning May 8, 2013 must await development on remand.  With regard to whether he is entitled to an increased evaluation for any other separate period based on the facts found during the appeal period, the Board does not find evidence that the Veteran's disability evaluation should be increased for any other separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an increased evaluation for separate periods and that he meets the criteria for separate 10 percent disability ratings, and no higher, for the right knee prior to May 8, 2013 and for the left knee for the entire length of the appeal.

	3.  Right ankle degenerative changes

The Veteran's service-connected right ankle degenerative changes is rated under 38 C.F.R. § 4.71a, DCs 5271-5010.  As above, pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5260 pertains to limitation of flexion of the ankle and DC 5010 pertains degenerative arthritis. 

Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  A moderate limitation of motion of the ankle warrants a 10 percent evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.  

As above, traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Evidence relevant to the level of severity of the Veteran's right ankle degenerative changes includes VA examinations dated in April 2007, April 2010, and May 2013.  

During the April 2007 VA joints examination the Veteran reported a history of bilateral ankle sprains in service.  He was treated with profiles and soft wraps.  He still experienced pain and instability.  The Veteran reported that he was not employed.  The Veteran reported pain and swelling in his right ankle.  He also reported instability, indicating that his ankle would give way one or more times per month.  There was no weakness, stiffness, heat/redness, locking, fatigability, or lack of endurance.  With regard to treatment for his right ankle, the Veteran denied physical therapy but used pain medication.  There were no flare-ups and there was no need for an assistive device.  The Veteran denied any orthopedic surgeries and denied dislocation/recurrent subluxation.  There was no history of inflammatory arthritis.  The Veteran reiterated that he was unemployed and denied his right ankle problems adversely affecting his daily activities.  There was no prosthesis.  

Physical examination of the right ankle revealed dorsiflexion form 0 to 20 degrees, plantar flexion from 0 to 40 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 20 degrees.  There was no change after repetition.  The Veteran did experience pain at 10 degrees of dorsiflexion, 20 degrees of plantar flexion, and 20 degrees of inversion.  There was no pain on eversion.  The Veteran's gait and posture were normal and his joint was not ankylosed.  There was pain with motion but no fatigue, weakness, or lack of endurance.  There was no additional limitation following repetitive use and no incoordination.  There was mild instability, however, there was no functional limitation on standing or walking.  There was no abnormal weight bearing, no effusion/redness/heat, and no guarding of movement.  X-rays revealed mild degenerative changes.  The impression was mild degenerative joint disease with mild instability.  There was no additional limitation of joint function.  Specifically, there was no additional loss of motion due to pain, fatigue, lack of endurance, or incoordination.  

During the April 2010 VA joints examination the Veteran reported that his bilateral ankle disorders were worse than during his last VA examination.  Specifically, the Veteran reported that he underwent surgery on his right ankle in March 2009 to help stabilize it.  He stated that he still had pain and stiffness in both ankles.  The Veteran treated his bilateral ankle disorder with medication resulting in a fair response.  There was no history of hospitalization or surgery, trauma to the joints, or neoplasm.  There was no deformity, giving way, or instability.  While there was pain and stiffness there was no weakness or incoordination.  There was no decreased speed of joint symptoms.  The Veteran reported episodes of dislocation or subluxation occurring one to three times per month.  There were no locking episodes or effusions.  There were no symptoms of inflammation.  The condition affected the motion of the joints.  The Veteran experienced moderate flare-up in his ankles every two to three weeks which lasted for one to two days.  A precipitating factor was increased activity and an alleviating factor was rest.  

Physical examination revealed a normal gait.  There was evidence of abnormal weight bearing but no callus formation or skin breakdown.  There was abnormal shoe wear pattern on the right shoe showing increased wear outside the edge of the heel.  There was no loss of a bone or part of a bone and no inflammatory arthritis.  With regard to the right ankle there was abnormal motion.  There was no ankle instability but there was tendon abnormality, specifically, a right ankle tendon transfer performed in March 2009.  Angulation was reportedly neutral for the ankles.  

Range of motion testing of the right ankle revealed right dorsiflexion from 0 to 15 degrees and right plantar flexion from 0 to 45 degrees.  There was objective evidence of pain with active motion on the right side.  There was no additional limitation of motion after three repetitions of range of motion.  It was noted that the Veteran was previously employed as a truck driver but had not worked in more than 20 years due to a heart problem and a back problem.  The diagnosis was mild degenerative joint disease of the right ankle and status post right ankle surgery (March 2009).  This resulted in a significant effect on the Veteran's usual occupation.  The Veteran's right ankle disorder also effected his daily activities; specifically there was a moderate effect on chores, exercise, and sports, a mild effect on shopping, recreation, and driving, and no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  

During the May 2013 VA joints examination the examiner noted that the claims file had been reviewed in connection with the examination.  It was noted that the Veteran had a diagnosis of right ankle degenerative joint disease.  The Veteran reported that since his last VA examination in April 2010 his right ankle disorder and worsened.  He reported increase pain as his right ankle "turned over."  He indicated that he underwent right ankle surgery three years earlier.  He reported right ankle pain, worse with excessive walking, weather changes, and sudden movements.  He walked short distances as in from the car to the house and to the store.  He could not play sport.  He experienced right ankle pain daily of a level of 6/9 depending on activity.  He took Oxycodone pain medication without complete relief.  The Veteran denied flare-ups of his right ankle.  

On range of motion testing the Veteran had right ankle plantar flexion to 20 degrees (with pain beginning at 20 degrees) and right ankle dorsiflexion to 10 degrees (with pain beginning at 10 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion of the right ankle.  It was noted that the Veteran had functional loss, functional impairment and/or additional limitation of motion of the right ankle after repetitive use, specifically less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of joints/soft tissue of either ankle.  Muscle strength testing was normal.  Stability tests were also normal.  It was noted that the Veteran underwent arthroscopic surgery of the right ankle in 2009, specifically right lateral ankle stabilization.  Residuals of this surgery included right ankle pain.  It was noted that the Veteran did have a scar due to his right ankle surgery but that the scar was not painful, unstable, or greater than 39 square inches.  With regard to assistive devices it was noted that the Veteran used a brace regularly.  It was noted that imaging studies documented degenerative/traumatic arthritis.  Significantly, a May 2013 X-ray of the right ankle showed mild degenerative joint disease and postoperative change right lateral malleolus with small metallic anchor.  The examiner also noted that the Veteran's right ankle disorder impacted his ability to work.  

Also of record are VA treatment records dated through May 2013 and private treatment records dated through February 2013 which show similar findings regarding the right ankle.  

After reviewing the overall record, the Board must conclude that the service-connected right ankle disability is productive of no more than moderate limitation of motion.  While the reported range of motion on VA examination varies to some degree, the Board believes that the overall picture presented is one of essentially moderate limitation of motion.  Moreover, while the Veteran's complaints of pain on use are noted, there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than moderate limitation of motion of the ankle.  Therefore, the overall disability picture presented by the Veteran's right ankle condition is that of moderate limitation of motion, which is appropriately rated as 10 percent disabling under DC 5271.  The Veteran's disability picture does not present such severe limitation of motion to the ankle to be characterized as marked limitation.  Thus, a 20 percent disability rating under DC 5271 is not warranted.  Furthermore, there is no indication of either ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy such that DCs 5270, 5272, 5273, and 5274 are not for application.  There are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's right ankle disorder.   

In regard to DeLuca, while the May 2013 VA examiner reported functional loss, functional impairment and/or additional limitation of motion of the right ankle after repetitive use, specifically less movement  than normal and pain on movement, this was not expressed in terms of additional degrees of loss of range of motion.  It is presumed that it was not possible to do so as the examiner was specifically asked to do so "if possible."  Notably, there was no change with repeated motion of the joints on all other VA examinations.  As detailed above, the Veteran does not meet the criteria for a compensable rating under any of the diagnostic codes.  Rather, his complaints of a symptomatic right ankle are accounted for under the current ratings as it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011).  In regard to flare-ups, the Veteran reported on VA examination in April 2007 that he did not have flare-ups but then went on to say that the severity of his flare-ups was 8/10, occurred three to four times per month (variable with activity), and were precipitated by overuse/activity.  On VA examination in April 2010, the Veteran reported experiencing moderate flare-up in his ankles every two to three weeks which lasted for one to two days.  The Veteran is not describing flare-ups.  Rather, the Veteran's description of what he experiences during flare-ups is essentially the same as his general description of the impairment associated with his knees during "regular" times-which is pain.  Indeed, a prior April 2007 VA examination subsequent May 2013 VA examination show denials of flare-ups.  Thus, there is no credible showing of possible additional functional loss during a flare-up.  The Board finds that the currently assigned 10 percent disability rating for the right ankle is appropriate.  
   
In deciding the Veteran's claim, the Board has considered the Court's determination in Hart and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an increased evaluation for separate periods and that he meets the criteria for a 10 percent disability rating for the right ankle for the entire length of the appeal.

	4.  Other Considerations

The Board has also considered his statements that his disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in his belief that the impairment associated with his knees warrant higher ratings.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluated the true extent of the knee impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2012); Thun, 22 Vet. App. at 116.

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  The Veteran primarily complains of pain, swelling, and limited motion.  These are not exceptional or unusual features of the disabilities and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

	5.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b(7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The United States Court of Appeals for Veterans Claims (Court) further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts- found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

As was noted above, this case stems from January and August 2009 rating decisions.  The originating claim which resulted in the January and August 2009 rating decisions are dated January 4, 2006 and February 6, 2009.  As such, January 4, 2006 serves as the date of claim.

From January 4, 2006 through February 5, 2009, the Veteran was service connected for degenerative disc disease of the lumbar spine associated with right ankle degenerative changes, evaluated as 10 percent disabling; right knee patellofemoral syndrome, evaluated as 10 percent disabling; left knee patellofemoral syndrome, evaluated as 10 percent disabling; and right ankle degenerative changes, evaluated as 10 percent disabling.  A combined disability evaluation of 40 percent was in effect.  38 C.F.R. § 4.25.

From February 6, 2009 through April 12, 2010, the Veteran was service connected for left ankle degenerative changes, evaluated as 20 percent disabling; degenerative disc disease of the lumbar spine associated with right ankle degenerative changes, evaluated as 10 percent disabling; right knee patellofemoral syndrome, evaluated as 10 percent disabling; left knee patellofemoral syndrome, evaluated as 10 percent disabling; and right ankle degenerative changes, evaluated as 10 percent disabling.  A combined disability evaluation of 50 percent was in effect.  38 C.F.R. § 4.25.

From April 13, 2010 through May 7, 2013, the Veteran was service connected for left ankle degenerative changes, evaluated as 20 percent disabling; degenerative disc disease of the lumbar spine associated with right ankle degenerative changes, evaluated as 20 percent disabling; right knee patellofemoral syndrome, evaluated as 10 percent disabling; left knee patellofemoral syndrome, evaluated as 10 percent disabling; and right ankle degenerative changes, evaluated as 10 percent disabling.  A combined disability evaluation of 60 percent was in effect.  38 C.F.R. § 4.25.

From May 8, 2013 through the present, the Veteran has been service connected for left ankle degenerative changes, evaluated as 20 percent disabling; degenerative disc disease of the lumbar spine associated with right ankle degenerative changes, evaluated as 20 percent disabling; right knee patellofemoral syndrome, evaluated as 10 percent disabling; left knee patellofemoral syndrome, evaluated as 10 percent disabling; right ankle degenerative changes, evaluated as 10 percent disabling; lower right extremity radiculopathy associated with degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; and lower left extremity radiculopathy associated with degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling.  A combined disability evaluation of 70 percent is in effect.  38 C.F.R. § 4.25.

With regard to the period of time prior to April 13, 2010, the Veteran did not meet the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) during this period of time.  With regard to the period of time from April 13, 2010 through May 7, 2013, the Veteran, arguably, has at least one service-connected disability rated at 40 percent or more as the Veteran's low back and bilateral ankle disorders appear to have a common etiology, and thus meet the minimum schedular criteria for a TDIU for this time period.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b) both prior to and beginning April 13, 2010.   See Bowling, 15 Vet. App. at 6.

With regard to the period of time from May 8, 2013 through the present, the Veteran met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) during this period of time.  As above, a TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.   

A review of the claims file shows that the Veteran previously worked as a long distance truck driver and last worked in February 2005.  As above, the Veteran was most recently accorded a VA examination with regard to his service-connected orthopedic disabilities in May 2013.  The May 2013 VA examiner wrote that the Veteran's service-connected disabilities, taken together, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, do not render him unable to secure or follow a substantially gainful occupation.  Specifically, the examiner wrote that the Veteran's lumbar spine degenerative disc disease, bilateral patellofemoral syndrome, and right ankle degenerative joint disorder, taken together, have a severe impact on the Veteran's ability to perform physical employment, secondary to restrictions in excessive walking, sitting, bending, squatting, lifting carrying, reaching, pushing, pulling, climbing, and driving.  Thus, the examiner opined that the Veteran's service-connected disabilities would preclude employment in a physically demanding job.  However, the examiner also opined that the Veteran's service-connected joint disorders, taken together, have no impact on the Veteran's ability to perform sedentary employment, without restrictions.  The examiner indicated that the Veteran's service-connected joint disorders, taken together, would not prevent employment in predominantly sedentary roles such as data entry, telephone sales/representative, clerical or office work.  The examiner noted that the Veteran worked for 20 years in the trucking industry driving tractor-trailers.  This experience makes him the ideal candidate to work in that field as a classroom instructor, office supervisor, scheduler, or consultant involving computer or phone work.  

The Board concludes the Veteran is not unemployable due to his service-connected disabilities.  While it appears that the Veteran is not currently employed, and the Veteran's service-connected disabilities may interfere with some types of work, his service-connected disabilities would not prevent him from obtaining work.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The May 2013 VA examiner determined that the Veteran's service-connected disabilities prevented him from working in positions that require physical activity or excessive walking but would not prevent him from sedentary work.  Furthermore, according to the May 2013 VA examiner, the Veteran's 20 years in the trucking industry driving tractor-trailers made him the ideal candidate to work in that field as a classroom instructor, office supervisor, scheduler, or consultant involving computer or phone work.  As substantially gainful employment is not precluded due solely to the Veteran's service-connected disabilities, referral of this issue for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With regard to the lumbar spine issue, February 2006 and October 2008 pre-rating letters notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  After the RO's award of service connection for the lumbar spine, and the Veteran's disagreement with the initial rating assigned, a November 2009 statement of the case set forth the criteria for a higher rating for this disability.

With regard to the bilateral knee and right ankle issues, April and August 2009 pre-rating letters notified the Veteran as to what information and evidence was needed to satisfy the elements of his claims for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Further, the letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159  then in effect).  These letters meet the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to her rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has-been afforded adequate VA examinations in April 2007, December 2007, April 2010, and May 2013, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disabilities.  

This case was previously remanded by the Board in November 2012.  Significantly, it was noted that during the February 2012 Travel Board hearing the Veteran reported an increase in severity with regard to his service-connected orthopedic disorders since the April 2010 VA examination.  As such, the Veteran was afforded such contemporaneous examination in May 2013.  It was also noted that there were outstanding private and VA treatment records not yet associated with the claims file.  As such, prior to the May 2013, additional private and VA treatment records were obtained and considered in connection with the Veteran's claim.     

As for the Veteran's February 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his low back, bilateral knee, and right ankle disabilities and whether there were any outstanding medical records available.  See T. at pgs. 3-35.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for increased ratings of his low back, bilateral knee, and right ankle disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable records noted above, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
ORDER

An initial disability rating greater than10 percent prior to April 14, 2010 and a disability rating greater than 20 percent beginning April 6, 2010 for degenerative disc disease of the lumbar spine is denied.

A disability rating greater than 10 percent for right knee patellofemoral syndrome prior to May 8, 2013 is denied.  

A disability rating greater than 10 percent for left knee patellofemoral syndrome is denied.  

A disability rating greater than 10 percent for right ankle degenerative changes is denied.  

A TDIU is denied.  


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's remaining claim of entitlement to a disability rating greater than 10 percent for right knee patellofemoral syndrome beginning May, 8, 2013.

As above, the May 8, 2013 VA examination report is the most recent medical evidence in the claims file and shows that the Veteran was scheduled to undergo right knee total replacement surgery on June 19, 2013.  As there is no indication regarding whether the Veteran ever actually underwent surgery of his right knee and, if so, how the surgery affected his current service-connected right knee disorder, on remand, it should be determined whether the Veteran ever did undergo right knee total replacement surgery.  If so, the records from this surgery and any other pertinent VA and/or private treatment records dated from May 8, 2013 to the present should be obtained.  Also, if it is determined that the Veteran did undergo right knee total replacement, he should be scheduled for a VA examination to determine the current severity of his service-connected right knee disorder.  

Moreover, the Veteran receives medical care through VA. VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from May 8, 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to indicate whether he underwent total right knee replacement on June 19, 2013 or at any other time since the May 8, 2013 VA examination.  If so, request records of the treatment the Veteran identifies, and associate those records with the claims file.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).
  
2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran dated from May 8, 2013 to the present which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

3.  If, and only if, the Veteran underwent surgery on his right knee since May 8, 2013, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should include range of motion studies and note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Categorize any instability and/or subluxation found to be present as slight, moderate, or severe.  

4.  After the development requested above has been     completed, the AMC/RO should readjudicate the Veteran's claim.  If the benefit sought continues to be denied, the AMC/RO should issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


